Exhibit 10.1

THE WENDY’S COMPANY

2020 OMNIBUS AWARD PLAN

1. Purpose. The purpose of The Wendy’s Company 2020 Omnibus Award Plan is to
provide a means through which the Company and its Affiliates may attract and
retain key personnel and to provide a means whereby directors, officers,
employees, consultants and advisors (and prospective directors, officers,
employees, consultants and advisors) of the Company and its Affiliates can
acquire and maintain an equity interest in the Company, or be paid incentive
compensation, including incentive compensation measured by reference to the
value of Common Stock, thereby strengthening their commitment to the welfare of
the Company and its Affiliates and aligning their interests with those of the
Company’s stockholders. This Plan document is an omnibus document which
includes, in addition to the Plan, separate sub-plans (“Sub Plans”) that permit
offerings of grants to employees of certain Designated Foreign Subsidiaries.
Offerings under the Sub Plans may be made in particular locations outside the
United States of America and shall comply with local laws applicable to
offerings in such foreign jurisdictions. The Plan shall be a separate and
independent plan from the Sub Plans, but the total number of shares of Common
Stock authorized to be issued under the Plan applies in the aggregate to both
the Plan and the Sub Plans.

2. Definitions. The following definitions shall be applicable throughout the
Plan.

(a) “Absolute Share Limit” has the meaning set forth in Section 5(b) of the
Plan.

(b) “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

(c) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award and Performance Compensation
Award granted under the Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means, in the case of a particular Award, unless the applicable
Award agreement states otherwise (i) the Company or an Affiliate having “cause”
to terminate a Participant’s employment or service, as defined in any employment
or consulting agreement between the Participant and the Company or an Affiliate
in effect at the time of such termination, or (ii) in the absence of any such
employment or consulting agreement (or in the absence of any definition of
“Cause” contained therein), (A) the Participant has failed to reasonably perform
his or her duties to the Company or an Affiliate, or has failed to follow the
lawful instructions of the Board or his or her direct superiors, in each case
other than as a result of his or her incapacity due to physical or mental
illness or injury, that could reasonably be expected to result in harm (whether
financially, reputationally or otherwise) to the Company or an Affiliate,
(B) the Participant has engaged or is about to engage in conduct harmful
(whether financially, reputationally or otherwise) to the Company or an
Affiliate, (C) the Participant having been convicted of, or plead guilty or no
contest to, a felony or any crime involving as a material element fraud or
dishonesty, (D) the willful misconduct or gross neglect of the Participant that
could reasonably be expected to result in harm (whether financially,
reputationally or otherwise) to the Company or an Affiliate, (E) the willful
violation by the Participant of the Company’s written policies that could
reasonably be expected to result in harm (whether financially, reputationally or
otherwise) to the Company or an Affiliate, (F) the Participant’s fraud or
misappropriation, embezzlement or misuse of funds or property belonging to the
Company or an Affiliate (other than good faith expense account disputes),
(G) the Participant’s act of personal dishonesty which involves personal profit
in connection with the Participant’s employment or service with the Company or
an Affiliate, or (H) the willful breach by the Participant of fiduciary duty
owed to the Company or an Affiliate; provided, however, that the Participant
shall be provided a 10-day period to cure any of the events or occurrences
described in clause (A) above, to the extent capable of cure during such 10-day
period. Any determination of whether Cause exists shall be made by the Committee
in its sole discretion.



--------------------------------------------------------------------------------

(f) “Change in Control” shall, in the case of a particular Award, unless the
applicable Award agreement states otherwise, be deemed to occur upon:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more (on a fully diluted basis) of either (A) the then outstanding
shares of Stock of the Company, taking into account as outstanding for this
purpose such Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Stock (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of the Plan,
the following acquisitions shall not constitute a Change in Control: (I) any
acquisition by the Company or any Affiliate, (II) any acquisition by any
employee benefit plan sponsored or maintained by the Company or any Affiliate,
(III) any acquisition which complies with clauses (A), (B) and (C) of subsection
(v) of this Section 2(f), or (IV) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of persons
including the Participant (or any entity controlled by the Participant or any
group of persons including the Participant);

(ii) during any period of twenty-four months, individuals who, at the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided, that any person
becoming a director subsequent to the date hereof, whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;

(iii) the approval by the shareholders of the Company of a plan of complete
dissolution or liquidation of the Company;

(iv) the sale, transfer or other disposition of all or substantially all of the
business or assets of the Company; or

(v) the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in such transaction
(a “Business Combination”), unless immediately following such Business
Combination: (A) more than 50% of the total voting power of (x) the entity
resulting from such Business Combination (the “Surviving Company”), or (y) if
applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the board of directors (or the analogous governing body) of the
Surviving Company (the “Parent Company”), is represented by the Outstanding
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which the
Outstanding Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Outstanding Company
Voting Securities among the holders thereof immediately prior to the Business
Combination, (B) no Person (other than any employee benefit plan sponsored or
maintained by the Surviving Company or the Parent Company) is or becomes the
beneficial owner, directly or indirectly, of 50% or more of the total voting
power of the outstanding voting securities eligible to elect members of the
board of directors (or the analogous governing body) of the Parent Company (or,
if there is no Parent Company, the Surviving Company) and (C) at least a
majority of the members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Surviving
Company) following the consummation of the Business Combination were Board
members at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (x) the acquisition of any portion of the
combined voting power of the voting securities of the Company entitled to vote
generally in the election of directors by Nelson Peltz or Peter W. May or any
Person Controlled By Nelson Peltz or Peter W. May shall in no event constitute a
Change in Control and (y) the merger, consolidation or sale of assets of the
Company or any Affiliate with or to Nelson Peltz or Peter W. May or any Person
Controlled By Nelson Peltz or Peter W. May shall in no event constitute a Change
in Control. For purposes of the preceding sentence and Section 2(b) of the Plan,
“Controlled By” means the direct or indirect possession of the power to direct
or cause the direction of the management or policies of any Person (as defined
in Section 13(d) or 14(d) of the Exchange Act), whether through the ownership of
voting securities, by contract or otherwise, including, without limitation, any
investment fund, investment account or investment partnership whose investment
manager, investment advisor or general partner is directly or indirectly
Controlled By Nelson Peltz or Peter W. May, or with respect to which they
individually or in the aggregate beneficially own 50% more of the outstanding
economic or voting interests of such entity.

(g) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

(h) “Committee” means the Compensation Committee of the Board or subcommittee
thereof if required with respect to actions taken to comply with Section 16 of
the Exchange Act in respect of Awards or, if no such Compensation Committee or
subcommittee thereof exists, the Board.

(i) “Common Stock” means the common stock, par value $0.10 per share, of the
Company (and any stock or other securities into which such common stock may be
converted or into which it may be exchanged).

(j) “Company” means The Wendy’s Company, a Delaware corporation, and any
successor thereto.

(k) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(l) “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of the Company or its
Affiliates, (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Company or an Affiliate for Cause,
(iii) whether in writing or orally, maligning, denigrating or disparaging the
Company, its Affiliates or their respective predecessors and successors, or any
of the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publishing (whether
in writing or orally) statements that tend to portray any of the aforementioned
persons or entities in an unfavorable light, or (iv) the breach of any
noncompetition, nonsolicitation or other agreement containing restrictive
covenants with the Company or its Affiliates. Notwithstanding anything to the
contrary, nothing in the Plan or in an Award agreement prevents a Participant
from providing information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations,
and for the purpose of clarity a Participant is not prohibited from providing
information voluntarily to the Securities and Exchange Commission pursuant to
Section 21F of the Exchange Act.

(m) “Designated Foreign Subsidiaries” means all Affiliates organized under the
laws of any jurisdiction or country other than the United States of America that
may be designated by the Board or the Committee from time to time.

(n) “Disability” means, unless in the case of a particular Award the applicable
Award agreement states otherwise, the Company or an Affiliate having Cause to
terminate a Participant’s employment or service on account of “disability,” as
defined in any then-existing employment, consulting or other similar agreement
between the Participant and the Company or an Affiliate or, in the absence of
such an employment, consulting or other similar agreement, a condition entitling
the Participant to receive benefits under a long-term disability plan of the
Company or an Affiliate or, in the absence of such a plan, the complete and
permanent inability of the Participant by reason of illness or accident to
perform the duties of the occupation at which the Participant was employed or
served when such disability commenced. Any determination of whether a Disability
exists shall be made by the Committee in its sole discretion.

(o) “Effective Date” means the date on which the stockholders of the Company
approve the Plan.

(p) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act and (ii) an “independent
director” under the rules of Nasdaq or any other securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted, or
a person meeting any similar requirement under any successor rules or
regulations.

 

3



--------------------------------------------------------------------------------

(q) “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto, (ii) director or officer of the
Company or an Affiliate, (iii) consultant or advisor to the Company or an
Affiliate who may be offered securities registrable pursuant to a registration
statement on Form S-8 under the Securities Act, or (iv) any prospective
employees, directors, officers, consultants or advisors who have accepted offers
of employment or consultancy from the Company or its Affiliates (and who would
satisfy the provisions of clauses (i) through (iii) above once he or she begins
employment with or providing services to the Company or its Affiliates) who, in
the case of each of clauses (i) through (iv) above, has entered into an Award
agreement or who has received written notification from the Committee or its
designee that he or she has been selected to participate in the Plan. Solely for
purposes of this Section 2(q), “Affiliate” shall be limited to (1) a Subsidiary,
(2) any parent corporation of the Company within the meaning of Section 424(e)
of the Code (“Parent”), (3) any corporation, association or other business
entity of which 50% or more of the combined voting power of such entity’s
outstanding securities is directly or indirectly controlled by the Company or
any Subsidiary or Parent, (4) any corporation, association or other business
entity which directly or indirectly controls 50% or more of the combined voting
power of the outstanding securities of the Company and (5) any other entity in
which the Company or any Subsidiary or Parent has a material equity interest and
which is designated as an “Affiliate” by the Committee.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(s) “Exercise Price” has the meaning set forth in Section 7(b) of the Plan.

(t) “Fair Market Value” means, on a given date, (i) if the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported, (ii) if the Common Stock
is not listed on any national securities exchange but is quoted in an
inter-dealer quotation system on a last sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported,
or (iii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Stock.

(u) “Good Reason” means, in the case of a particular Award, unless the
applicable Award agreement states otherwise, (i) the Participant having “good
reason” to terminate the Participant’s employment or service, as defined in any
employment or consulting agreement between the Participant and the Company or an
Affiliate in effect at the time of such termination or (ii) in the absence of
any such employment or consulting agreement (or in the absence of any definition
of “good reason” contained therein), the occurrence of any of the following
without the Participant’s express written consent: (A) a material reduction in
the Participant’s base salary or target annual bonus opportunity from that in
effect immediately prior to the Change in Control, other than a reduction that
is a part of and consistent with a reduction in compensation of similarly
situated employees of the Company, or (B) requiring the Participant to relocate
the Participant’s principal place of employment or service to a location that
would result in an increase by more than fifty (50) miles in the Participant’s
one-way commute from the Participant’s then-current principal residence;
provided, however, that any event described in clause (A) or (B) shall not
constitute Good Reason unless the Participant has given the Company prior
written notice of such event within thirty (30) days after the Participant
becomes aware or should have become aware of such event, and the Company has not
cured such event (if capable of cure) within thirty (30) days following receipt
of such notice.

(v) “Immediate Family Members” has the meaning set forth in Section 14(b) of the
Plan.

(w) “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

(x) “Indemnifiable Person” has the meaning set forth in Section 4(e) of the
Plan.

 

4



--------------------------------------------------------------------------------

(y) “Nasdaq” means the Nasdaq Stock Market.

(z) “Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.

(aa) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or any Affiliate.

(bb) “Option” means an Award granted under Section 7 of the Plan.

(cc) “Option Period” has the meaning set forth in Section 7(c) of the Plan.

(dd) “Other Stock-Based Award” means an Award granted under Section 10 of the
Plan.

(ee) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

(ff) “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(gg) “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal(s) for a Performance Period with
respect to any Performance Compensation Award under the Plan.

(hh) “Performance Formula” means, for a Performance Period, the one or more
objective formula or subjective criteria applied against the relevant
Performance Goal to determine, with regard to the Performance Compensation Award
of a particular Participant, whether all, some portion but less than all, or
none of the Performance Compensation Award has been earned for the Performance
Period.

(ii) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

(jj) “Performance Period” means the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.

(kk) “Permitted Transferee” has the meaning set forth in Section 14(b) of the
Plan.

(ll) “Person” has the meaning set forth in the definition of “Change in
Control”.

(mm) “Plan” means this The Wendy’s Company 2020 Omnibus Award Plan, as may be
amended from time to time.

(nn) “Prior Plan” means The Wendy’s Company 2010 Omnibus Award Plan, as amended
from time to time.

(oo) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(pp) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.

(qq) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(rr) “Retirement” means the termination of a Participant’s employment or service
by the Company (other than for Cause or due to death or Disability) or by the
Participant upon or after becoming Retirement Eligible; provided, that in the
case of a termination of employment or service by a Participant, the Participant
has provided to the Company or its Subsidiaries six (6) months’ prior written
notice (or such longer or shorter period of time as may be set forth in the
applicable Award agreement) of such termination upon Retirement.

 

5



--------------------------------------------------------------------------------

(ss) “Retirement Eligible” means, unless in the case of a particular Award the
applicable Award agreement states otherwise, the Participant is (A) at least
fifty-five (55) years of age and (B) has at least ten (10) years of employment
or service with the Company or its Subsidiaries.

(tt) “SAR Period” has the meaning set forth in Section 8(c) of the Plan.

(uu) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(vv) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(ww) “Strike Price” has the meaning set forth in Section 8(b) of the Plan.

(xx) “Subsidiary” means, with respect to any specified Person:

(i) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Company voting securities (without regard
to the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and

(ii) any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

(yy) “Substitute Award” has the meaning set forth in Section 5(f) of the Plan.

(zz) “Sub Plans” has the meaning set forth in Section 1 of the Plan.

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date unless
earlier terminated by the Board; provided, however, that no Incentive Stock
Options shall be granted after the tenth anniversary of the date on which the
Plan was approved by the Board. Expiration or termination of the Plan shall not
affect Awards then outstanding, and the terms and conditions of the Plan shall
continue to apply to such Awards.

4. Administration.

(a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan), it is intended that each
member of the Committee shall, at the time he or she takes any action with
respect to an Award under the Plan, be an Eligible Director. However, the fact
that a Committee member shall fail to qualify as an Eligible Director shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to (i) designate
Participants, (ii) determine the type or types of Awards to be granted to a
Participant, (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights or other matters are to be
calculated in connection with, Awards, (iv) determine the terms and conditions
of any Award, (v) determine whether, to what extent and under what circumstances
Awards may be accelerated, settled or exercised in cash, shares of Common Stock,
other securities, other Awards or other property, or canceled, forfeited or
suspended and the method or methods by which Awards may be accelerated, settled,
exercised, canceled, forfeited or suspended, (vi) determine whether, to what
extent and under what circumstances the delivery of cash, Common Stock, other
securities, other Awards or other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant or the Committee, (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to the Plan or any Award granted
hereunder, (viii) establish, amend, suspend or waive any rules and regulations
and appoint such agents as the Committee shall deem appropriate for the proper
administration of the Plan, and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.

 

6



--------------------------------------------------------------------------------

(c) Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Without limiting the
generality of the foregoing, the Committee may delegate to one or more officers
of the Company or any Subsidiary the authority to act on behalf of the Committee
with respect to any matter, right, obligation or election which is the
responsibility of or which is allocated to the Committee herein, and which may
be so delegated as a matter of law, except for grants of Awards to persons who
are Non-Employee Directors or otherwise subject to Section 16 of the Exchange
Act.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award and any stockholder of the Company.

(e) No member of the Board, the Committee or any employee or agent of the
Company to whom any responsibilities or powers have been delegated under
Section 4(c) of the Plan (each such person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made under the Plan or any Award
agreement and against and from any and all amounts paid by such Indemnifiable
Person with the Company’s approval, in settlement thereof, or paid by such
Indemnifiable Person in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnifiable Person, and the Company shall advance to
such Indemnifiable Person any such expenses promptly upon written request (which
request shall include an undertaking by the Indemnifiable Person to repay the
amount of such advance if it shall ultimately be determined as provided below
that the Indemnifiable Person is not entitled to be indemnified); provided, that
the Company shall have the right, at its own expense, to assume and defend any
such action, suit or proceeding and once the Company gives notice of its intent
to assume the defense, the Company shall have sole control over such defense
with counsel of the Company’s choice. The foregoing right of indemnification
shall not be available to an Indemnifiable Person to the extent that a final
judgment or other final adjudication (in either case not subject to further
appeal) binding upon such Indemnifiable Person determines that the acts or
omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or By-Laws.
The foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the Company’s Certificate of Incorporation or
By-Laws, as a matter of law, under individual indemnification agreements or
contracts or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold them harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such actions by the Board
shall be subject to the applicable rules of Nasdaq or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.

(g) Notwithstanding any other provision of the Plan to the contrary, Awards
granted under the Plan (other than cash-based Awards) shall vest no earlier than
the first anniversary of the date on which the Award is granted; provided, that
the following Awards shall not be subject to the foregoing minimum vesting
requirement: any (i) Substitute Awards, (ii) shares of Common Stock delivered in
lieu of fully vested cash obligations, (iii) Awards to Non-Employee Directors
that vest on the earlier of the one-year anniversary of the date of grant and
the next annual meeting of stockholders which is at least 50 weeks after the
immediately preceding year’s annual meeting, and (iv) any additional Awards the
Committee may grant, up to a maximum of five percent (5%) of the Absolute Share
Limit (subject to adjustment under Section 12 of the Plan); and, provided,
further, that the foregoing restriction does not apply to the Committee’s
discretion to provide for accelerated exercisability or vesting of any Award,
including, but not limited to, in cases of Retirement, death, Disability or a
Change in Control, in the applicable Award agreement or otherwise.

 

7



--------------------------------------------------------------------------------

5. Grant of Awards; Shares Subject to the Plan; Limitations.

(a) General. The Committee may, from time to time, grant Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Other Stock-Based
Awards and/or Performance Compensation Awards to one or more Eligible Persons.

(b) Initial Share Reserve. Subject to adjustment as provided in Section 5(c) and
Section 12 of the Plan, 29,500,000 shares of Common Stock shall initially be
available for all Awards under the Plan, less one (1) share for every one
(1) share that was subject to an option or stock appreciation right granted
after March 1, 2020 under the Prior Plan and 2.5 shares for every one (1) share
that was subject to an award other than an option or stock appreciation right
granted after March 1, 2020 under the Prior Plan (the “Absolute Share Limit”).
Any shares of Common Stock that are subject to Options or SARs shall be counted
against the Absolute Share Limit as one (1) share for every one (1) share
granted, and any shares of Common Stock that are subject to Awards other than
Options or SARs shall be counted against the Absolute Share Limit as 2.5 shares
for every one (1) share granted. Subject to adjustment as provided in Section 12
of the Plan, no more than 20,000,000 shares of Common Stock in the aggregate may
be issued under the Plan in connection with Incentive Stock Options. Following
the Effective Date, no awards may be granted under the Prior Plan.

(c) Permitted Addbacks to Share Reserve. If (i) any shares of Common Stock
subject to an Award are forfeited, an Award expires or an Award is settled for
cash (in whole or in part) or (ii) after March 1, 2020 any shares of Common
Stock subject to an Award under the Prior Plan are forfeited, an award under the
Prior Plan expires or is settled for cash (in whole or in part), then in each
such case the shares of Common Stock subject to such Award or award under the
Prior Plan shall, to the extent of such forfeiture, expiration or cash
settlement, be added to the Absolute Share Limit. In the event that withholding
tax liabilities arising from an Award other than an Option or SAR or, after
March 1, 2020, an award other than an option or stock appreciation right under
the Prior Plan are satisfied by the tendering of shares of Common Stock (either
actually or by attestation) or by the withholding of shares of Common Stock by
the Company, the shares of Common Stock so tendered or withheld shall be added
to the Absolute Share Limit; provided, however, that shares that again become
available for issuance under the Plan pursuant to this Section 5(c) shall not
increase the number of shares that may be granted under the Plan in connection
with Incentive Stock Options. Any shares of Common Stock that again become
available for Awards under the Plan pursuant to this Section 5(c) shall be added
as (i) one (1) share for every one (1) share subject to Options or SARs granted
under the Plan or options or stock appreciation rights granted under the Prior
Plan, and (ii) as 2.5 shares for every one (1) share subject to Awards other
than Options or SARs granted under the Plan or awards other than options or
stock appreciation rights granted under the Prior Plan.

(d) No Recycling of Options or SARs. Notwithstanding anything to the contrary
contained herein, the following shares of Common Stock shall not be added to the
shares authorized for grant under Section 5(b) of the Plan: (i) shares tendered
by the Participant or withheld by the Company in payment of the exercise price
of an Option or, after March 1, 2020, an option under the Prior Plan,
(ii) shares tendered by the Participant or withheld by the Company to satisfy
any tax withholding obligation with respect to Options or SARs or, after
March 1, 2020, options or stock appreciation rights under the Prior Plan,
(iii) shares subject to a SAR or, after March 1, 2020, a stock appreciation
right under the Prior Plan that are not issued in connection with its stock
settlement on exercise thereof, and (iv) shares reacquired by the Company on the
open market or otherwise using cash proceeds from the exercise of Options or,
after March 1, 2020, options under the Prior Plan.

(e) Source of Shares. Shares of Common Stock delivered by the Company in
settlement of Awards may be authorized and unissued shares, shares held in the
treasury of the Company, shares acquired or purchased on the open market, by
private purchase or otherwise or by a combination of the foregoing.

(f) Substitute Awards. Awards may, in the sole discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by an entity directly or indirectly acquired by the
Company or with which the Company combines (“Substitute Awards”). Substitute
Awards shall not be counted against the Absolute Share Limit; provided, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding options intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code shall be counted against
the aggregate number of shares of Common Stock available for Awards of Incentive
Stock Options under the Plan.

 

8



--------------------------------------------------------------------------------

Subject to applicable stock exchange requirements, available shares under a
stockholder approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
delivery under the Plan.

(g) Director Limit. The maximum number of shares of Common Stock subject to
Awards granted during a single fiscal year to any Non-Employee Director, taken
together with any annual cash retainer and/or meeting fees paid to such
Non-Employee Director during the fiscal year, shall not exceed $1,000,000 in
total value (with the value of such equity Awards based on their grant date fair
value for financial reporting purposes, and not including any approved expense
reimbursements).

6. Eligibility. Participation in the Plan shall be limited to Eligible Persons.

7. Options.

(a) Generally. Each Option granted under the Plan shall be evidenced by an Award
agreement. Each Option so granted shall be subject to the conditions set forth
in this Section 7 and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award agreement. All Options granted under
the Plan shall be Nonqualified Stock Options unless the applicable Award
agreement expressly states that the Option is intended to be an Incentive Stock
Option. Incentive Stock Options shall be granted only to Eligible Persons who
are employees of the Company or its Affiliates, and no Incentive Stock Option
shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided, that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained. In the case of an Incentive Stock Option, the terms and conditions of
such grant shall be subject to and comply with such rules as may be prescribed
by Section 422 of the Code. If for any reason an Option intended to be an
Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
appropriately granted under the Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (the “Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate, the Exercise Price per
share shall be no less than 110% of the Fair Market Value of such share on the
Date of Grant.

(c) Vesting and Expiration.

(i) Options shall vest and become exercisable in such manner and on such date or
dates determined by the Committee and shall expire after such period, not to
exceed ten years, as may be determined by the Committee (the “Option Period”);
provided, however, that in no event shall the Option Period exceed five years
from the Date of Grant in the case of an Incentive Stock Option granted to a
Participant who on the Date of Grant owns stock representing more than 10% of
the voting power of all classes of stock of the Company or any Affiliate.

(ii) Unless otherwise provided by the Committee, in the event of (A) the
termination of a Participant’s employment or service by the Company other than
for Cause (and other than due to death or Disability) or by the Participant for
Good Reason, in each case within 12 months following a Change in Control, or
(B) the termination of a Participant’s employment or service due to death or
Disability, each outstanding Option granted to such Participant shall become
fully vested and immediately exercisable as of the date of such termination of
employment or service; provided, that in the event the vesting or exercisability
of any Option would otherwise be subject to the achievement of performance
conditions, the portion of any such Option that shall become fully vested and
immediately exercisable shall be based on (x) actual performance through the
date of termination as determined by the Committee or (y) if the Committee
determines that measurement of actual performance cannot be reasonably assessed,
the assumed achievement of target performance as determined by the Committee, in
each case prorated based on the time elapsed from the Date of Grant to the date
of termination of employment or service.

 

9



--------------------------------------------------------------------------------

(iii) Unless otherwise provided by the Committee, in the event of (A) the
termination of a Participant’s employment or service by the Company for Cause,
all outstanding Options granted to such Participant shall immediately terminate
and expire, (B) the termination of a Participant’s employment or service due to
death or Disability, after taking into account any accelerated vesting under the
preceding clause (ii), each outstanding unvested Option granted to such
Participant shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for one (1) year thereafter (but in no event
beyond the expiration of the Option Period), (C) the termination of a
Participant’s employment or service due to Retirement, each outstanding unvested
Option granted to such Participant shall immediately terminate and expire, and
each outstanding vested Option shall remain exercisable for such period of time
as may set forth in the applicable Award agreement (but in no event beyond the
expiration of the Option Period) and (D) the termination of a Participant’s
employment or service for any other reason, after taking into account any
accelerated vesting under the preceding clause (ii), each outstanding unvested
Option granted to such Participant shall immediately terminate and expire, and
each outstanding vested Option shall remain exercisable for ninety (90) days
thereafter (but in no event beyond the expiration of the Option Period).

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income
and employment taxes required to be withheld. Options which have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company (or telephonic instructions to the extent provided by
the Committee) in accordance with the terms of the Option accompanied by payment
of the Exercise Price. The Exercise Price shall be payable (i) in cash, check,
cash equivalent and/or shares of Common Stock valued at the Fair Market Value at
the time the Option is exercised (including, pursuant to procedures approved by
the Committee, by means of attestation of ownership of a sufficient number of
shares of Common Stock in lieu of actual delivery of such shares to the
Company); provided, that such shares of Common Stock are not subject to any
pledge or other security interest, or (ii) by such other method as the Committee
may permit in its sole discretion, including, without limitation: (A) in other
property having a fair market value on the date of exercise equal to the
Exercise Price, (B) if there is a public market for the shares of Common Stock
at such time, by means of a broker-assisted “cashless exercise” pursuant to
which the Company is delivered (including telephonically to the extent permitted
by the Committee) a copy of irrevocable instructions to a stockbroker to sell
the shares of Common Stock otherwise deliverable upon the exercise of the Option
and to deliver promptly to the Company an amount equal to the Exercise Price or
(C) a “net exercise” procedure effected by withholding the minimum number of
shares of Common Stock otherwise deliverable in respect of an Option that are
needed to pay the Exercise Price and all applicable required withholding taxes.

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Common Stock acquired pursuant to the exercise of an
Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instructions from such Participant as to
the sale of such Common Stock.

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, or any other applicable
law or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or traded.

8. Stock Appreciation Rights.

(a) Generally. Each SAR granted under the Plan shall be evidenced by an Award
agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.

 

10



--------------------------------------------------------------------------------

(b) Strike Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (the “Strike Price”) per share of Common
Stock for each SAR shall not be less than 100% of the Fair Market Value of such
share (determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

(c) Vesting and Expiration.

(i) A SAR granted in connection with an Option shall become exercisable and
shall expire according to the same vesting schedule and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall vest and
become exercisable and shall expire in such manner and on such date or dates
determined by the Committee and shall expire after such period, not to exceed
ten years, as may be determined by the Committee (the “SAR Period”).

(ii) Unless otherwise provided by the Committee, in the event of (A) the
termination of a Participant’s employment or service by the Company other than
for Cause (and other than due to death or Disability) or by the Participant for
Good Reason, in each case within 12 months following a Change in Control, or
(B) the termination of a Participant’s employment or service due to death or
Disability, each outstanding SAR granted to such Participant shall become fully
vested and immediately exercisable as of the date of such termination of
employment or service; provided, that in the event the vesting or exercisability
of any SAR would otherwise be subject to the achievement of performance
conditions, the portion of any such SAR that shall become fully vested and
immediately exercisable shall be based on (x) actual performance through the
date of termination as determined by the Committee or (y) if the Committee
determines that measurement of actual performance cannot be reasonably assessed,
the assumed achievement of target performance as determined by the Committee, in
each case prorated based on the time elapsed from the Date of Grant to the date
of termination of employment or service.

(iii) Unless otherwise provided by the Committee, in the event of (A) the
termination of a Participant’s employment or service by the Company for Cause,
all outstanding SARs granted to such Participant shall immediately terminate and
expire, (B) the termination of a Participant’s employment or service due to
death or Disability, after taking into account any accelerated vesting under the
preceding clause (ii), each outstanding unvested SAR granted to such Participant
shall immediately terminate and expire, and each outstanding vested SAR shall
remain exercisable for one (1) year thereafter (but in no event beyond the
expiration of the SAR Period), (C) the termination of a Participant’s employment
or service due to Retirement, each outstanding unvested SAR granted to such
Participant shall immediately terminate and expire, and each outstanding vested
SAR shall remain exercisable for such period of time as may be set forth in the
applicable Award agreement (but in no event beyond the expiration of the SAR
Period) and (D) the termination of a Participant’s employment or service for any
other reason, after taking into account any accelerated vesting under the
preceding clause (ii), each outstanding unvested SAR granted to such Participant
shall immediately terminate and expire, and each outstanding vested SAR shall
remain exercisable for ninety (90) days thereafter (but in no event beyond the
expiration of the SAR Period).

(d) Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local and non-U.S. income and employment
taxes required to be withheld. The Company shall pay such amount in cash, in
shares of Common Stock valued at Fair Market Value, or any combination thereof,
as determined by the Committee.

(f) Substitution of SARs for Nonqualified Stock Options. The Committee shall
have the authority in its sole discretion to substitute, without the consent of
the affected Participant or any holder or beneficiary of SARs, SARs settled in
shares of Common Stock (or SARs settled in shares or cash in the sole discretion
of the Committee) for outstanding Nonqualified Stock Options, provided, that
(i) the substitution shall not otherwise result in a modification of the terms
of any such Nonqualified Stock Option, (ii) the number of shares of Common Stock
underlying the substituted SARs shall be the same as the number of shares of
Common Stock underlying such Nonqualified Stock Options and (iii) the Strike
Price of the substituted SARs shall be equal to the Exercise Price of such
Nonqualified Stock Options; provided, however, that if, in the opinion of the
Company’s independent registered public accounting firm, the foregoing provision
creates adverse accounting consequences for the Company, such provision shall be
considered null and void.

 

11



--------------------------------------------------------------------------------

9. Restricted Stock and Restricted Stock Units.

(a) Generally. Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award agreement. Each Restricted Stock and Restricted Stock
Unit grant shall be subject to the conditions set forth in this Section 9, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award agreement.

(b) Stock Certificates and Book Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause shares of
Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than delivered to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 14(a) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void. Subject to the restrictions set
forth in this Section 9 and the applicable Award agreement, the Participant
generally shall have the rights and privileges of a stockholder as to such
Restricted Stock, including, without limitation, the right to vote such
Restricted Stock (provided, that if the lapsing of restrictions with respect to
any grant of Restricted Stock is contingent on satisfaction of performance
conditions (other than or in addition to the passage of time), any dividends
payable on such shares of Restricted Stock shall be held by the Company and
delivered (without interest) to the Participant within 15 days following the
date on which the restrictions on such Restricted Stock lapse (and the right to
any such accumulated dividends shall be forfeited upon the forfeiture of the
Restricted Stock to which such dividends relate)). To the extent shares of
Restricted Stock are forfeited, any stock certificates issued to the Participant
evidencing such shares shall be returned to the Company, and all rights of the
Participant to such shares and as a stockholder with respect thereto shall
terminate without further obligation on the part of the Company.

(c) Vesting; Acceleration of Lapse of Restrictions.

(i) The Restricted Period with respect to Restricted Stock and Restricted Stock
Units shall lapse in such manner and on such date or dates determined by the
Committee, and the Committee shall determine the treatment of the unvested
portion of Restricted Stock and Restricted Stock Units upon termination of
employment or service of the Participant granted the applicable Award.

(ii) Unless otherwise provided by the Committee, in the event of (A) the
termination of a Participant’s employment or service by the Company other than
for Cause (and other than due to death or Disability) or by the Participant for
Good Reason, in each case within 12 months following a Change in Control, or
(B) the termination of a Participant’s employment or service due to death or
Disability, outstanding Restricted Stock and Restricted Stock Units granted to
such Participant shall become fully vested and the restrictions thereon shall
immediately lapse as of the date of such termination of employment or service;
provided, that in the event the vesting or lapse of restrictions of any
Restricted Stock or Restricted Stock Units would otherwise be subject to the
achievement of performance conditions, the portion of any such Restricted Stock
or Restricted Stock Units that shall become fully vested and free from such
restrictions shall be based on (x) actual performance through the date of
termination as determined by the Committee or (y) if the Committee determines
that measurement of actual performance cannot be reasonably assessed, the
assumed achievement of target performance as determined by the Committee, in
each case prorated based on the time elapsed from the Date of Grant to the date
of termination of employment or service.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.

(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, without
charge, the stock certificate (or, if applicable, a notice evidencing a book
entry notation) evidencing the shares of Restricted Stock which have not then
been

 

12



--------------------------------------------------------------------------------

forfeited and with respect to which the Restricted Period has expired (rounded
down to the nearest full share). Dividends, if any, that may have been withheld
by the Committee and attributable to any particular share of Restricted Stock
shall be distributed to the Participant in cash or, at the sole discretion of
the Committee, in shares of Common Stock having a Fair Market Value (on the date
of distribution) equal to the amount of such dividends, upon the release of
restrictions on such share and, if such share is forfeited, the Participant
shall have no right to such dividends.

(ii) Unless otherwise provided by the Committee in an Award agreement, upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, without charge, one
share of Common Stock (or other securities or other property, as applicable) for
each such outstanding Restricted Stock Unit; provided, however, that the
Committee may, in its sole discretion, elect to (i) pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock in respect
of such Restricted Stock Units or (ii) defer the delivery of Common Stock (or
the delivery of cash or part cash and part Common Stock, as the case may be)
beyond the expiration of the Restricted Period if such extension would not cause
adverse tax consequences under Section 409A of the Code. If a cash payment is
made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed with respect to such Restricted Stock Units.
To the extent provided in an Award agreement, the holder of outstanding
Restricted Stock Units shall be entitled to be credited with dividend equivalent
payments (upon the payment by the Company of dividends on shares of Common
Stock) either in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends
(and interest may, at the sole discretion of the Committee, be credited on the
amount of cash dividend equivalents at a rate and subject to such terms as
determined by the Committee), which accumulated dividend equivalents (and
interest thereon, if applicable) shall be payable at the same time as the
underlying Restricted Stock Units are settled following the release of
restrictions on such Restricted Stock Units and, if such Restricted Stock Units
are forfeited, the Participant shall have no right to such dividend equivalent
payments.

(e) Legends on Restricted Stock. Each certificate representing Restricted Stock
awarded under the Plan, if any, shall bear a legend substantially in the form of
the following, in addition to any other information the Company deems
appropriate, until the lapse of all restrictions with respect to such Restricted
Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE WENDY’S COMPANY 2020 OMNIBUS AWARD PLAN AND A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE WENDY’S COMPANY AND PARTICIPANT. A
COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE WENDY’S COMPANY.

10. Other Stock-Based Awards.

(a) Generally. The Committee may issue unrestricted Common Stock, rights to
receive grants of Awards at a future date, or other Awards denominated in Common
Stock (including, without limitation, performance shares or performance units)
under the Plan to Eligible Persons, alone or in tandem with other Awards, in
such amounts as the Committee shall from time to time in its sole discretion
determine. Each Other Stock-Based Award granted under the Plan shall be
evidenced by an Award agreement. Each Other Stock-Based Award so granted shall
be subject to such conditions not inconsistent with the Plan as may be reflected
in the applicable Award agreement.

(b) Vesting; Acceleration of Lapse of Restrictions. Unless otherwise provided by
the Committee, in the event of (A) the termination of a Participant’s employment
or service by the Company other than for Cause (and other than due to death or
Disability), or by the Participant for Good Reason, in each case within 12
months following a Change in Control, or (B) the termination of a Participant’s
employment or service due to death or Disability, outstanding Other Stock-Based
Awards granted to such Participant shall become fully vested and the
restrictions thereon shall immediately lapse as of the date of such termination
of employment or service; provided, that in the event the vesting or lapse of
restrictions of any Other Stock-Based Awards would otherwise be subject to the
achievement of performance conditions, the portion of any such Other Stock-Based
Awards that shall become fully vested and free from such restrictions shall be
based on (x) actual performance through the date of termination as determined by
the Committee, or (y) if the Committee determines that measurement of actual
performance cannot be reasonably assessed, the assumed achievement of target
performance as determined by the Committee, in each case prorated based on the
time elapsed from the Date of Grant to the date of termination of employment or
service.

 

13



--------------------------------------------------------------------------------

11. Performance Compensation Awards.

(a) Generally. The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award.
The Committee shall also have the authority to make an Award of a cash incentive
to any Participant and designate such Award as a Performance Compensation Award.

(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the types of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goals, the kinds and/or levels of the
Performance Goals that are to apply and the Performance Formula.

(c) Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goals may be based on the attainment of specific
levels of performance of the Company (and/or one or more of its Affiliates,
divisions or operational and/or business units, product lines, brands, business
segments, administrative departments, or any combination of the foregoing) or
the attainment of one or more individual goals and may include, without
limitation: (i) earnings; (ii) income; (iii) cash flows; (iv) earnings per
share, as adjusted for any stock split, stock dividend or other
recapitalization; (v) revenues; (vi) profits; (vii) return measures (including,
without limitation, return on investment, assets, revenues, capital, employed
capital, invested capital, equity or sales); (viii) expense or expenditure
targets or savings; (ix) operating margins; (x) total stockholder return or
other stock price performance metrics; (xi) other balance sheet, statement of
operations or statement of cash flows metrics; (xii) systemwide sales or
revenues; (xiii) same-restaurant sales; (xiv) average unit volumes; (xv) new
restaurant development, including restaurant openings, closings and commitments;
(xvi) restaurant reimaging or remodeling; (xvii) customer counts, acquisition,
retention or satisfaction; (xviii) productivity, efficiency or other operations
measures; (xix) measures of economic value added or similar metrics; (xx) market
share; (xxi) brand recognition or acceptance; (xxii) franchisee performance,
satisfaction, retention or recruitment; (xxiii) cost of capital, borrowing
levels, leverage ratios or credit ratings; (xxiv) measures of supply chain
management, performance or related initiatives; (xxv) employee satisfaction,
retention or recruitment; (xxvi) environmental, social or governance measures or
other corporate social responsibility initiatives; (xxvii) strategic
initiatives, including, without limitation, acquisitions, dispositions, joint
ventures, refranchising transactions, reorganizations, recapitalizations,
restructurings, financings, debt or equity issuances or repurchases or other
corporate transactions, daypart expansion, international expansion, digital
initiatives, product roll-outs and innovation and other strategic transactions;
(xxviii) any combination of the foregoing; or (xxix) any other objective or
subjective criteria that the Committee, in its sole discretion, determines to be
appropriate. The term “Performance Criteria” shall include any derivations of
the Performance Criteria listed above (e.g., “income” shall include pre-tax
income, net income, adjusted net income, operating income, etc.). Any one or
more of the Performance Criteria may be stated as a percentage of another
Performance Criteria, used on an absolute or relative basis or compared to the
past or current performance of the Company, a selected group of comparison
companies, a published or special index or various stock market indices as the
Committee, in its sole discretion, deems appropriate. Performance Criteria that
are financial metrics may be determined in accordance with United States
Generally Accepted Accounting Principles (“GAAP”) or financial metrics that are
based on, or able to be derived from GAAP, and may be adjusted when established
or at any time thereafter to include or exclude any items otherwise includable
or excludable under GAAP. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance Goals
established by the Committee.

(d) Modification of Performance Goals. If the Committee determines that a change
in the business, operations, corporate structure or capital structure of the
Company, or the manner in which the Company conducts its business, or other
events or circumstances render the Performance Goals unsuitable, the Committee
may modify the applicable levels of achievement, in whole or in part, as the
Committee, in its sole discretion, deems appropriate. Performance Goals may be
adjusted for items not originally contemplated in establishing the applicable
levels of achievement, including, without limitation, discontinued operations,
foreign exchange gains and losses, extraordinary gains and losses, the effect of
changes in accounting standards or principles, acquisitions or divestitures,
changes in tax rules or regulations, capital transactions, restructuring,
nonrecurring gains or losses or other unusual or significant items. Performance
Criteria may vary from Award to Award, and from Participant to Participant, and
may be established on a stand-alone basis, in tandem or in the alternative.

(e) Payment of Performance Compensation Awards.

(i) Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

 

14



--------------------------------------------------------------------------------

(ii) Limitation. Unless otherwise provided in the applicable Award agreement, a
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some of the portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals; provided, however, that in the event of (x) the termination of a
Participant’s employment or service by the Company other than for Cause (and
other than due to death or Disability) or by the Participant for Good Reason, in
each case within 12 months following a Change in Control, or (y) the termination
of a Participant’s employment or service due to death or Disability, the
Participant shall receive payment in respect of a Performance Compensation Award
based on (1) actual performance through the date of termination as determined by
the Committee or (2) if the Committee determines that measurement of actual
performance cannot be reasonably assessed, the assumed achievement of target
performance as determined by the Committee, in each case prorated based on the
time elapsed from the date of grant to the date of termination of employment or
service.

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the Performance Period based upon the Performance Formula. The
Committee shall then determine the amount of each Participant’s Performance
Compensation Award actually payable for the Performance Period.

(iv) Use of Discretion. In determining the actual amount of an individual
Participant’s Performance Compensation Award for a Performance Period, the
Committee reserves discretion to reduce or eliminate the amount of the
Performance Compensation Award earned under the Performance Formula in the
Performance Period. The Committee also reserves discretion to grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
even if the Performance Goals for such Performance Period have not been
attained.

(f) Timing of Award Payments. Unless otherwise provided in the applicable Award
agreement, Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications required by this Section 11. Unless otherwise
provided in an Award agreement, any Performance Compensation Award that is
deferred and is otherwise payable in shares of Common Stock shall be credited
(during the period between the date as of which the Award is deferred and the
payment date) with dividend equivalents (in a manner consistent with the
methodology set forth in the last sentence of Section 9(d)(ii) of the Plan).

12. Changes in Capital Structure and Similar Events. In the event of (a) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the shares of
Common Stock, or (b) unusual or nonrecurring events (including, without
limitation, a Change in Control) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then the Committee shall
make any such adjustments in such manner as it may deem equitable, including,
without limitation, any or all of the following:

(i) adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan and (B) the terms of any outstanding Award,
including, without limitation, (1) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) subject to outstanding Awards or to which outstanding Awards relate,
(2) the Exercise Price or Strike Price with respect to any Award or (3) any
applicable performance measures (including, without limitation, Performance
Criteria and Performance Goals);

(ii) providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the exercisability of, lapse of restrictions
on, or termination of, Awards or providing for a period of time (which shall not
be required to be more than ten (10) days) for Participants to exercise
outstanding Awards prior to the occurrence of such event (and any such Award not
so exercised shall terminate upon the occurrence of such event); and

 

15



--------------------------------------------------------------------------------

(iii) cancelling any one or more outstanding Awards and causing to be paid to
the holders thereof, in cash, shares of Common Stock, other securities or other
property, or any combination thereof, the value of such Awards, if any, as
determined by the Committee (which if applicable may be based upon the price per
share of Common Stock received or to be received by other stockholders of the
Company in such event), including, without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market Value of a share of
Common Stock subject thereto may be canceled and terminated without any payment
or consideration therefor);

provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto)), the Committee
shall make an equitable or proportionate adjustment to outstanding Awards to
reflect such equity restructuring. Any adjustment in Incentive Stock Options
under this Section 12 (other than any cancellation of Incentive Stock Options)
shall be made only to the extent not constituting a “modification” within the
meaning of Section 424(h)(3) of the Code, and any adjustments under this
Section 12 shall be made in a manner which does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. Any such
adjustment shall be conclusive and binding for all purposes.

13. Amendments and Termination.

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if (i) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company may be listed or quoted), (ii) it would materially increase the
benefits accruing to Participants under the Plan, (iii) it would materially
increase the number of securities which may be issued under the Plan (except for
increases pursuant to Section 5 or Section 12 of the Plan), or (iv) it would
materially modify the requirements for participation in the Plan; provided,
further, that any such amendment, alteration, suspension, discontinuance or
termination that would materially and adversely affect the rights of any
Participant or any holder or beneficiary of any Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant,
holder or beneficiary. Notwithstanding the foregoing, no amendment shall be made
to the last proviso of Section 13(b) of the Plan without stockholder approval.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively (including after a Participant’s termination of employment or
service with the Company); provided, that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of any Participant with respect to
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant; and provided, further, that without
stockholder approval, except as otherwise permitted under Section 12 of the
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR, (ii) the Committee may not cancel any
underwater outstanding Option or SAR and replace it with a new Option or SAR
(with a lower Exercise Price or Strike Price, as the case may be) or other Award
or cash (or otherwise cause the Award to fail to qualify for equity accounting
treatment) and (iii) the Committee may not take any other action which is
considered a “repricing” for purposes of the stockholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted. An Option or SAR will be deemed to be
“underwater” at any time when the Fair Market Value of the shares of Common
Stock covered by such Award is less than the applicable Exercise Price or Strike
Price.

 

16



--------------------------------------------------------------------------------

14. General.

(a) Award Agreements. Each Award under the Plan shall be evidenced by an Award
agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including,
without limitation, the effect on such Award of the death, Disability,
Retirement or termination of employment or service of a Participant, or of such
other events as may be determined by the Committee. For purposes of the Plan, an
Award agreement may be in any such form (written or electronic) as determined by
the Committee (including, without limitation, a Board or Committee resolution,
an employment agreement or letter, a notice, a certificate or a letter)
evidencing the Award. The Committee need not require an Award agreement to be
signed by the Participant or a duly authorized representative of the Company.

(b) Nontransferability.

(i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act or
any successor form of registration statement promulgated by the Securities and
Exchange Commission (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; (C) a partnership or limited liability company whose only partners or
stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (1) by the Board or the
Committee in its sole discretion, or (2) as provided in the applicable Award
agreement;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided, that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee, and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award agreement.

(c) Dividends and Dividend Equivalents. The Committee in its sole discretion may
provide a Participant as part of an Award with dividends or dividend
equivalents, payable in cash, shares of Common Stock, other securities, other
Awards or other property or may provide for reinvestment in additional shares of
Common Stock, Restricted Stock or other Awards; provided, that no dividend
equivalents shall be payable in respect of outstanding Options or SARs.
Notwithstanding any other provision of the Plan to the contrary, to the extent
an Award provides for or includes a right to dividends or dividend equivalents,
such dividends or dividend equivalents shall remain subject to any vesting
requirements to the same extent as the applicable Award (although dividends and
dividend equivalents may be accumulated during such period) and may only be paid
if such vesting requirements are satisfied.

 

17



--------------------------------------------------------------------------------

(d) Tax Withholding.

(i) A Participant shall be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount (in cash, Common Stock, other securities or
other property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability (up to the highest marginal rate) by (A) the
delivery of shares of Common Stock (which are not subject to any pledge or other
security interest) owned by the Participant having a Fair Market Value equal to
such withholding liability or (B) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
equal to such withholding liability.

(e) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or any Affiliate or other person shall have any claim or right to
be granted an Award under the Plan or, having been selected for the grant of an
Award, to be selected for a grant of any other Award. There is no obligation for
uniformity of treatment of Participants or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant and may be made selectively among Participants, whether or not such
Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award agreement, except to the extent of any provision to the
contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

(f) International Participants. With respect to Participants who reside or work
outside of the United States of America, the Committee may, in its sole
discretion, amend the terms of the Plan or Sub-Plans or outstanding Awards with
respect to such Participants in order to conform such terms with the
requirements of local law or to obtain more favorable tax or other treatment for
a Participant, the Company or its Affiliates.

(g) Designation and Change of Beneficiary. Each Participant may file with the
Company a written designation of one or more persons as the beneficiary or
beneficiaries who shall be entitled to receive the amounts payable with respect
to an Award, if any, due under the Plan upon the Participant’s death. A
Participant may, from time to time, revoke or change his or her beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Company. The last such designation received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Company prior to
the Participant’s death, and in no event shall it be effective as of a date
prior to such receipt. If no beneficiary designation is filed by a Participant,
the beneficiary shall be deemed to be his or her estate.

(h) Termination of Employment. Except as otherwise provided in an Award
agreement or an employment, severance, consulting, letter or other agreement
with a Participant, unless determined otherwise by the Committee at any point
following such event: (i) neither a temporary absence from employment or service
due to illness, vacation or leave of absence (including, without limitation, a
call to active duty for military service through a Reserve or National Guard
unit) nor a transfer from employment or service with the Company to employment
or service with an Affiliate (or vice-versa) shall be considered a termination
of employment or service of such Participant with the Company or an Affiliate;
and (ii) if a Participant’s employment with the Company and its Affiliates
terminates, but such Participant continues to provide services to the Company
and its Affiliates in a non-employee capacity, such change in status shall not
be considered a termination of employment or service of such Participant with
the Company or an Affiliate for purposes of the Plan.

 

18



--------------------------------------------------------------------------------

(i) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to that person.

(j) Government and Other Regulations.

(i) The obligation of the Company to settle Awards in Common Stock or other
consideration shall be subject to all applicable laws, rules and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Common Stock to
be offered or sold under the Plan. The Committee shall have the authority to
provide that all shares of Common Stock or other securities of the Company or
any Affiliate delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
Plan, the applicable Award agreement, the Federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system on which the securities
of the Company are listed or quoted and any other applicable Federal, state,
local or non-U.S. laws, rules, regulations and other requirements, and, without
limiting the generality of Section 9 of the Plan, the Committee may cause a
legend or legends to be put on certificates representing shares of Common Stock
or other securities of the Company or any Affiliate delivered under the Plan to
make appropriate reference to such restrictions or may cause such shares of
Common Stock or other securities of the Company or any Affiliate delivered under
the Plan in book-entry form to be held subject to the Company’s instructions or
subject to appropriate stop-transfer orders. Notwithstanding any provision in
the Plan to the contrary, the Committee reserves the right to add any additional
terms or provisions to any Award granted under the Plan that the Committee, in
its sole discretion, deems necessary or advisable in order that such Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions or other market
considerations would make the Company’s acquisition of shares of Common Stock
from the public markets, the Company’s issuance of shares of Common Stock to the
Participant, the Participant’s acquisition of shares of Common Stock from the
Company and/or the Participant’s sale of shares of Common Stock to the public
markets, illegal, impracticable or inadvisable. If the Committee determines to
cancel all or any portion of an Award in accordance with the foregoing, the
Company shall pay to the Participant an amount equal to the excess of (A) the
aggregate Fair Market Value of the shares of Common Stock subject to such Award
or portion thereof canceled (determined as of the applicable exercise date, or
the date that the shares would have been vested or delivered, as applicable),
over (B) the aggregate Exercise Price or Strike Price (in the case of an Option
or SAR, respectively) or any amount payable as a condition of delivery of shares
of Common Stock (in the case of any other Award). Such amount shall be delivered
to the Participant as soon as practicable following the cancellation of such
Award or portion thereof.

(k) No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

 

19



--------------------------------------------------------------------------------

(l) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his or her spouse, child,
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

(m) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under the Plan,
and such arrangements may be either applicable generally or only in specific
cases.

(n) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

(o) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent registered public accounting
firm of the Company and its Affiliates and/or any other information furnished in
connection with the Plan by any agent of the Company or the Committee or the
Board, other than himself or herself.

(p) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

(q) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

(r) Severability. If any provision of the Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

(s) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(t) Section 409A of the Code.

(i) Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan or any other plan maintained by the Company
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold such Participant (or any beneficiary) harmless from any or all of
such taxes or penalties.

 

20



--------------------------------------------------------------------------------

With respect to any Award that is considered “deferred compensation” subject to
Section 409A of the Code, references in the Plan to “termination of employment”
(and substantially similar phrases) shall mean “separation from service” within
the meaning of Section 409A of the Code. For purposes of Section 409A of the
Code, each of the payments that may be made in respect of any Award granted
under the Plan is designated as separate payments.

(ii) Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code shall be made to such Participant prior to the date
that is six months after the date of such Participant’s “separation from
service” (as defined in Section 409A of the Code) or, if earlier, the
Participant’s date of death. Following any applicable six-month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii) Unless otherwise provided by the Committee, in the event that the timing
of payments in respect of any Award (that would otherwise be considered
“deferred compensation” subject to Section 409A of the Code) would be
accelerated upon the occurrence of (A) a Change in Control, no such acceleration
shall be permitted unless the event giving rise to the Change in Control
satisfies the definition of a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation pursuant to Section 409A of the Code and any Treasury
Regulations promulgated thereunder or (B) a Disability, no such acceleration
shall be permitted unless the Disability also satisfies the definition of
“Disability” pursuant to Section 409A of the Code and any Treasury Regulations
promulgated thereunder.

(u) Clawback/Forfeiture.

(i) Notwithstanding anything to the contrary contained herein, in the event of a
material restatement of the Company’s issued financial statements, the Committee
shall review the facts and circumstances underlying the restatement (including,
without limitation, any potential wrongdoing by the Participant and whether the
restatement was the result of negligence or intentional or gross misconduct) and
may, in the Committee’s sole discretion, direct the Company to recover (A) all
or a portion of the Awards (which may be accomplished by the Company’s
cancellation of the Awards), (B) the shares of Common Stock issued upon the
vesting, exercise or settlement of the Awards or (C) any gain realized on the
vesting, exercise or settlement of the Awards or the subsequent sale of shares
of Common Stock acquired upon the vesting, exercise or settlement of the Awards,
in each case with respect to any fiscal year in which the Company’s financial
results are negatively impacted by such restatement. If the Committee directs
the Company to recover any such amount from the Participant, then the
Participant agrees to and shall be required to repay any such amount to the
Company within thirty (30) days after the Company demands repayment.

(ii) Notwithstanding anything to the contrary contained herein, an Award
agreement may provide that the Committee may, in its sole discretion, cancel
such Award if the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Affiliate or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise has
engaged in or engages in Detrimental Activity that is in conflict with or
adverse to the interest of the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion. The Committee may also
provide in an Award agreement that if the Participant otherwise has engaged in
or engages in any activity referred to in the preceding sentence, the
Participant will forfeit any gain realized on the vesting or exercise of such
Award, and must repay the gain to the Company. The Committee may also provide in
an Award agreement that if the Participant receives any amount in excess of what
the Participant should have received under the terms of the Award for any reason
(including, without limitation, by reason of a financial restatement, mistake in
calculations or other administrative error), then the Participant shall be
required to repay any such excess amount to the Company.

(iii) Without limiting the provisions of clauses (i) or (ii) above, any Award
issued under the Plan will be subject to any clawback or forfeiture policy
approved by the Board or the Committee that is communicated to the Participant
or that is consistent with applicable law, whether such Award was granted before
or after the effective date of any such clawback or forfeiture policy.

 

21



--------------------------------------------------------------------------------

(v) No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

(w) Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in the Plan are for convenience of reference only,
and in the event of any conflict, the text of the Plan, rather than such titles
or headings shall control.

*   *   *

As adopted by the Board of Directors of The Wendy’s Company on April 1, 2020.

As approved by the stockholders of The Wendy’s Company on May 27, 2020.

 

22